UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00043 Deutsche Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2015 ITEM 1. REPORT TO STOCKHOLDERS March 31, 2015 Semiannual Report to Shareholders Deutsche Mid Cap Growth Fund Contents 3 Letter to Shareholders 4 Performance Summary 6 Portfolio Management Team 6 Portfolio Summary 8 Investment Portfolio 14 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 25 Notes to Financial Statements 34 Information About Your Fund's Expenses 36 Advisory Agreement Board Considerations and Fee Evaluation 41 Account Management Resources 43 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Stocks of medium-sized companies involve greater risk than securities of larger, more-established companies. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary March 31, 2015 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/15 Unadjusted for Sales Charge 13.31% 16.03% 15.44% 7.31% Adjusted for the Maximum Sales Charge (max 5.75% load) 6.79% 9.36% 14.08% 6.67% Russell Midcap® Growth Index† 11.53% 15.56% 16.43% 10.19% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/15 Unadjusted for Sales Charge 12.95% 15.14% 14.49% 6.44% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 8.95% 12.14% 14.37% 6.44% Russell Midcap® Growth Index† 11.53% 15.56% 16.43% 10.19% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/15 Unadjusted for Sales Charge 12.90% 15.15% 14.53% 6.45% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 11.90% 15.15% 14.53% 6.45% Russell Midcap® Growth Index† 11.53% 15.56% 16.43% 10.19% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/15 No Sales Charges 13.46% 16.41% 15.78% 7.57% Russell Midcap® Growth Index† 11.53% 15.56% 16.43% 10.19% Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/15 No Sales Charges 13.48% 16.34% 15.85% 7.64% Russell Midcap® Growth Index† 11.53% 15.56% 16.43% 10.19% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2015 are 1.26%, 2.15%, 2.07%, 0.98% and 0.97% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. On October 20, 2006, Investment Class shares were converted into Class S shares. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † Russell Midcap® Growth Index is an unmanaged capitalization-weighted index of medium and medium/small companies in the Russell 1000® Index chosen for their growth orientation. Russell 1000 Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 3/31/15 $ 9/30/14 $ Distribution Information as of 3/31/15 Capital Gain Distributions, Six Months $ Portfolio Management Team Joseph Axtell, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2006. — Joined Deutsche Asset & Wealth Management in 2001 with 16 years of industry experience; previously, he served as a European Equities Portfolio Manager at Scudder Investments (which was later acquired by Deutsche Bank). Prior to joining, he worked as a Senior Analyst for International Equities at Merrill Lynch Asset Managers, as an International Research Analyst at PCM International and in various investment positions at Prudential Capital Corporation, Prudential-Bache Capital Funding and Prudential Equity Management Associates. — Portfolio Manager for Global Small Cap and US Small and Mid Cap Equities: New York. — BS, Carlson School of Management, University of Minnesota. Rafaelina M. Lee, Managing Director Portfolio Manager of the fund. Began managing the fund in 2008. — Joined Deutsche Asset & Wealth Management in 1999 with 15 years of industry experience; previously, she served as a Senior Research Analyst. Prior to joining, she worked as a Latin America Market Strategist at J.P. Morgan Securities. Previously, she was an Equity Strategist at UBS Securities and a Research Analyst in the Portfolio Strategy Group at Goldman Sachs. Her research has been referenced by Harvard University, Duke University, The World Bank, AIMR/CFA publications and in several global finance textbooks. — Portfolio Manager for US Small and Mid Cap Equities: New York. — BA in Mathematical Statistics, Columbia University; MBA in Finance, Stern School of Business, New York University; Deutsche Bank Ambassador and member of the DB Philanthropy Committee since 2011. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at March 31, 2015 (17.0% of Net Assets) 1. Centene Corp. Multi-line managed care organization that provides Medicaid and Medicaid-related programs 2.3% 2. Ross Stores, Inc. Operates a multi-chain of retail stores 1.9% 3. Jarden Corp. Provider of niche consumer products used in home preservation 1.8% 4. CBRE Group, Inc. Global commercial real estate services firm 1.6% 5. Humana, Inc. Provider of managed health plans 1.6% 6. Hanesbrands, Inc. Manufactures men's, women's and children's clothing 1.6% 7. Mead Johnson Nutrition Co. Manufacturer of products for infants, children, and expectant and nursing mothers 1.6% 8. SBA Communications Corp. Owns and operates wireless communications infrastructure 1.6% 9. Acuity Brands, Inc. Manufacturer and seller of lighting equipment and chemicals 1.5% 10. WABCO Holdings, Inc. Manufactures electronic braking, stability, suspension and transmission control systems and commercial vehicles 1.5% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 8. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 41 for contact information. Investment Portfolio as of March 31, 2015 (Unaudited) Shares Value ($) Common Stocks 97.3% Consumer Discretionary 23.8% Auto Components 2.0% BorgWarner, Inc. Tenneco, Inc.* Hotels, Restaurants & Leisure 2.3% Hilton Worldwide Holdings, Inc.* Panera Bread Co. "A"* (a) Household Durables 5.8% Jarden Corp.* (a) Newell Rubbermaid, Inc. Toll Brothers, Inc.* Whirlpool Corp. (a) Leisure Products 1.3% Polaris Industries, Inc. (a) Media 1.1% Cinemark Holdings, Inc. Specialty Retail 8.6% Advance Auto Parts, Inc. DSW, Inc. "A" Penske Automotive Group, Inc. Ross Stores, Inc. The Children's Place, Inc. (a) Ulta Salon, Cosmetics & Fragrance, Inc.* Urban Outfitters, Inc.* (a) Textiles, Apparel & Luxury Goods 2.7% Carter's, Inc. Hanesbrands, Inc. Consumer Staples 6.8% Food Products 5.4% Hain Celestial Group, Inc.* (a) Keurig Green Mountain, Inc. (a) McCormick & Co., Inc. (a) Mead Johnson Nutrition Co. The WhiteWave Foods Co.* Household Products 1.4% Church & Dwight Co., Inc. Energy 4.9% Energy Equipment & Services 2.1% Core Laboratories NV (a) FMC Technologies, Inc.* Oceaneering International, Inc. Oil States International, Inc.* RPC, Inc. (a) Oil, Gas & Consumable Fuels 2.8% Cabot Oil & Gas Corp. Matador Resources Co.* (a) Pioneer Natural Resources Co. (a) Range Resources Corp. (a) Financials 8.9% Banks 1.4% Signature Bank* (a) Capital Markets 3.1% Affiliated Managers Group, Inc.* (a) Lazard Ltd. "A" (a) Oaktree Capital Group LLC (a) Consumer Finance 1.0% PRA Group, Inc.* (a) Diversified Financial Services 1.0% Intercontinental Exchange, Inc. Real Estate Investment Trusts 0.8% Health Care REIT, Inc. (REIT) Real Estate Management & Development 1.6% CBRE Group, Inc. "A"* Health Care 14.5% Biotechnology 5.4% Alkermes PLC* (a) BioMarin Pharmaceutical, Inc.* (a) Medivation, Inc.* Puma Biotechnology, Inc.* (a) United Therapeutics Corp.* (a) Vertex Pharmaceuticals, Inc.* Health Care Equipment & Supplies 3.0% St. Jude Medical, Inc. Thoratec Corp.* Zeltiq Aesthetics, Inc.* Health Care Providers & Services 5.2% Centene Corp.* (a) HCA Holdings, Inc.* Humana, Inc. Pharmaceuticals 0.9% Pacira Pharmaceuticals, Inc.* Industrials 14.9% Aerospace & Defense 2.0% BE Aerospace, Inc. DigitalGlobe, Inc.* (a) Airlines 2.5% Delta Air Lines, Inc. (a) United Continental Holdings, Inc.* Building Products 1.3% Fortune Brands Home & Security, Inc. Electrical Equipment 1.6% Acuity Brands, Inc. Machinery 4.4% Manitowoc Co., Inc. (a) Middleby Corp.* Trinity Industries, Inc. (a) WABCO Holdings, Inc.* Professional Services 1.1% IHS, Inc. "A"* Road & Rail 0.8% Kansas City Southern (a) Trading Companies & Distributors 1.2% United Rentals, Inc.* (a) Information Technology 18.4% Communications Equipment 1.1% Palo Alto Networks, Inc.* (a) Internet Software & Services 3.3% Akamai Technologies, Inc.* CoStar Group, Inc.* (a) LinkedIn Corp. "A"* IT Services 3.8% Broadridge Financial Solutions, Inc. Syntel, Inc.* (a) VeriFone Systems, Inc.* Semiconductors & Semiconductor Equipment 3.8% Applied Materials, Inc. Lam Research Corp. NXP Semiconductors NV* Skyworks Solutions, Inc. Software 5.3% Autodesk, Inc.* Intuit, Inc. PTC, Inc.* Salesforce.com, Inc.* ServiceNow, Inc.* (a) Splunk, Inc.* (a) Technology Hardware, Storage & Peripherals 1.1% Western Digital Corp. Materials 3.5% Chemicals 1.8% Ashland, Inc. (a) Huntsman Corp. Construction Materials 0.9% Eagle Materials, Inc. Metals & Mining 0.8% Constellium NV "A"* Telecommunication Services 1.6% Wireless Telecommunication Services SBA Communications Corp. "A"* Total Common Stocks (Cost $263,215,683) Exchange-Traded Fund 0.4% SPDR S&P Biotech ETF (a) (Cost $667,497) Securities Lending Collateral 28.2% Daily Assets Fund Institutional, 0.11% (b) (c) (Cost $115,871,605) Cash Equivalents 3.1% Central Cash Management Fund, 0.08% (b) (Cost $12,943,664) % of Net Assets Value ($) Total Investment Portfolio (Cost $392,698,449)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security † The cost for federal income tax purposes was $393,669,258. At March 31, 2015, net unrealized appreciation for all securities based on tax cost was $136,097,954. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $142,623,130 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $6,525,176. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at March 31, 2015 amounted to $112,574,903, which is 27.4% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
